Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
  SPECIFICATION OBJECTION
The specification does not teach “a Hazen color number in the range of 10 to 350” of claim 11 and thus, insertion of the “a Hazen color number in the range of 10 to 350” in the specification is suggested and such amendment would not be new matter since the original claim is a part of the original disclosure.  Applicant failed to do so.

					   REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Watson et al. (US 5,565,145).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that the recited amount of polyethylene glycol (PEG) and Hazen color number of claims 10 and 11, respectively, would be dependent not only on reactants but also on different temperature conditions by pointing to paragraphs [0072] and [0074] in which utilization of 90oC and 136oC is taught.  Thus, applicant asserts that example IV utilizing 90oC of Watson et al. would be expected to yield different properties.
But, the instant PEG content (i.e. impurity) would be the result after a reaction with ethylene oxide, not after the reaction with propylene oxide.
Although Watson et al. teach utilization of 90oC for propoxylation, Watson et al. further teach utilization of 150oC for ethoxylation which would be expected to affect properties of a product in the example IV.  In other words, Watson et al. teach detailed reactants and amounts thereof and reaction conditions and thus a burden is on applicant to show otherwise.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example IV of Watson et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  
Further, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  In other words, the asserted different temperature conditions taught in the paragraphs [0072] and [0074] would not limit the claims and the instant paragraph [0033] teaches a reaction temperature as low as 90oC for a step (b).  The examples of the instant table 2 show the PEG content ranging from 0.5 wt.% to 1.8 wt.% and the Hazen color number ranging from 90 to 310 as opposed to the recited PEG content ranging from 0.1 wt.% to 2.5 wt.% and the Hazen color number ranging from 10 to 350.  Thus, scope of claims is broader than showing of the table 2 and the recited properties would not be dependent not only on the reaction conditions taught in the examples but also on a broad disclosure including the reaction temperature as low as 90oC for a step (b) taught in paragraph [0033].

Claims 1, 2, 4, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/02338868 A1).
Li et al. teach a method of obtaining alkoxylated polyethylenimines in example 1 and various samples thereof in table 1.  The example 1 further teaches utilization of a 
The various sample Nos. 1-6 teach different BO:PEI wt. ratio and EO:PEI wt. ratio which would be expected to meet the recited 0.5 to 1.3 moles of butylene oxide (i.e., BO) and PEG content of 0.1-2.5 wt.% of claim 1 and the recited 0.5 to 1.3 moles of butylene oxide (i.e., BO), PEG content of 0.1-2.5 wt.% and 3 to 50 ethylene oxide units of claim 10 as well as Hazen color number of claim 11.  
A method taught in paragraph [0041] teaches heating at 130oC for a reaction of BO and PEI which is also used in the instant examples and thus it would be expected to yield the recited PEG content ranging from 0.1 wt.% to 2.5 wt.% inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Li et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
	Li et al. teach a second step is carried out at a temperature of 60-150oC in paragraph [0022] meeting the instant claim 6.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, the instant invention lacks novelty.


Claims 1, 2, 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/02338868 A1).
The instant claim 5 further recites C1-C10 alkanols over the tetrahydrofuran (organic solvent) used in the example 1 of Li et al.  The instant claim 7 further recite that the step (b) is performed without a catalyst over Li et al.
The tetrahydrofuran is known to have a boiling point of 66oC.  Methanol falling within scope of the C1-C10 alkanols is known to have a boiling point of 64.7oC.  
Li et al. further teach the instant reaction step (b) without a catalyst in paragraph [0022] (lines 1-13). See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the methanol in the example 1 of Li et al. or to perform the instant reaction step (b) without a catalyst in the example 1 of Li et al. since Li et al. teach utilization of the tetrahydrofuran having a boiling point of 66oC in the example 1 and thus utilization of other organic solvent such as the methanol to having a similar boiling point (i.e., 64.7oC) would be expected to yield similar results and since Li et al. further teach the instant reaction step (b) without a catalyst in paragraph [0022] absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/02338868 A1) as applied to claims 1, 2, 4-7 and 10-12 above, and further in view of Watson et al. (US 5,565,145).
The instant claim 3 further recites C1-C10 alkanolates of sodium and potassium over potassium hydride in the example 1 of Li et al
	Watson et al. teach sodium methoxide (i.e., sodium methanolate) in methanol in example IV (see at col. 28, line 42) during the instant reaction step (b) which would be present during the instant reaction (C) as well since the only methanol and any residual water are distilled off.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the functionally equivalent catalyst (i.e., sodium methoxide) and an organic solvent (i.e., methanol) taught by the example IV of Watson et al. in the example 1 of Li et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

s 1, 3, 4, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 5,565,145) in view of Ebert et al. (US 2015/0361381 A1).
Rejection is maintained for reasons of the record with the above and the following responses.
Note that claims 2, 5 and 7 are dropped from the heading since the example IV of Watson et al. removal of methanol and water before the instant reaction step (C).
Applicant assertion as to the recited 0.1 to 2.5 wt.% of polyethylene glycol, see the above page 3 addressing inherent properties.
Applicant asserts that the example IV of Watson et al. teaches “temperature never goes over 90oC” for the propoxylation which would suggest that the instant reaction temperature of 100-150oC for the reaction step (b) of claim 1 is not desirable. 
Watson et al. teach a temperature higher than 90oC is not desirable due to an exothermic reaction as stated by applicant, but Watson et al. do not teach that a temperature higher than 90oC cannot be used.  
Thus, utilization of a temperature higher than 90oC such as 110oC taught by paragraph [0231] of Ebert et al. in the example IV of Watson et al. would be obvious to one skilled in the art. 
Again, see In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art
Applicant further asserts that Ebert et al. provide no indication of any specific advantage of these temperature conditions, such as lower PEG content.  But, Ebert et al. are cited to show utilization of a temperature higher than 90oC for the propoxylation (the recited step (b) of claim 1) is known.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Watson et al. already teach further ethoxylation (the recited step (c) of claim 1) and applicant failed to show the example IV of Watson et al. does not yield the recited PEG content of 0.1 to 2.5 wt.% which would be the result (i.e., impurity) after the reaction with ethylene oxide, not after the reaction with propylene oxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
THY/March 3, 2022                                                      /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762